Citation Nr: 0913188	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-28 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure in Vietnam.

4.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide and asbestos exposure in Vietnam.

5.  Entitlement to service connection for lung cancer, to 
include as due to herbicide and asbestos exposure in Vietnam.

6.  Entitlement to service connection for a skin condition, 
to include as due to herbicide exposure in Vietnam.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1964 to July 1966.  He also served in the Naval 
Reserves from June 1962 until his enlistment into the Navy in 
July 1964 with various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

This matter wad stayed pending litigation on the matter of 
Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom; 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  That stay is 
now lifted.

In July 2006, the Veteran testified at a hearing before the 
Board.  The hearing testimony could not be transcribed and, 
regrettably, is unavailable.  The Veteran was notified in 
writing of his right to another Board hearing opportunity.  
In a statement executed in December 2006, the Veteran waived 
his right to another Board hearing and requested that his 
case be considered on the evidence of record.  As such, the 
Board finds that there is no outstanding hearing request.

The issues of entitlement to service connection for a back 
disability, hypertension, diabetes mellitus, prostate cancer, 
lung cancer and for a skin condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

The record reflects that the Veteran has been receiving 
Social Security Administration (SSA) benefits since at least 
1977.  There is no evidence of VA having made efforts to 
obtain these records.  SSA records must be obtained before a 
decision on the claims can be made.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1993).  

VA treatment records reflect complaints of back pain, 
radiculopathy, and bilateral foot drop.  The Veteran had back 
surgery in July 2001.  It is indicated that he filed a 
Workman's Compensation claim for a post-service back injury.  
The VA claims folder does not include records of the 
Veteran's Workman's Compensation claim which may be pertinent 
to his VA claims.  As such, those records should be obtained 
and associated with the claims folder.

In February 2005, the Veteran was afforded a VA examination 
to determine the nature and etiology of his complaints of a 
lung disability.  The physician who performed the examination 
and rendered an opinion with respect to etiology advised that 
his area of expertise was family medicine and, while he made 
an attempt to justify his opinion, he related that he did not 
have any further diagnostic specificity.  Unfortunately, VA 
has not undertaken to have the Veteran examined by a 
physician conversant in respiratory disorders.

VA has a duty to provide a medical examination and opinion 
when the evidence reflects an in-service event, a current 
disability and an indication that the current disability may 
be associated with his service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the 
medical examination provided with respect to the Veteran's 
lung disability is inadequate for rating purposes, the claim 
must also be remanded for additional development of the 
medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a 
notation to that effect in the claims 
folder.

2.  Contact the Veteran and obtain 
information and releases sufficient to 
retrieve records of his Workman's 
Compensation claim(s).  Obtain all such 
records and associate them with the 
claims folder.  If the records are not 
available, make a notation to that effect 
in the claims folder.

3.  Schedule the Veteran for an 
examination with a physician in the field 
of respiratory disorders.  The claims 
folder must be made available to the 
examiner and he/she should comment on the 
Veteran's presumed exposure to asbestos 
during his period of service in the Navy, 
exposure subsequent to service and his 
years of smoking cigarettes.  The 
examiner should perform all necessary 
tests and render all appropriate 
diagnoses.  For each respiratory disorder 
diagnosed, the examiner should state 
whether it is at least as likely as not 
that it began during service or as a 
consequence of exposure to asbestos 
during service.  The examiner is 
specifically requested to comment on the 
opinion of the February 2005 VA examiner.  
A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.

4.  Thereafter, readjudicate all claims 
based on the newly obtained evidence.  If 
the benefits sought remain denied, the 
Veteran and his respresentative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


